




Exhibit 10.24


AMENDED AND RESTATED EMPLOYMENT AGREEMENT
THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this "Agreement"), dated as of
August 20, 2010, between Faneuil, Inc., a company incorporated under the laws of
Delaware (the "Company") and Anna Van Buren (the "Executive").
WHEREAS, the Company and the Executive are signatories to an Agreement dated as
of February 23, 2007 (with all appendices and amendments thereto, the "Prior
Agreement"); and


WHEREAS, the Company and the Executive desire to enter into a new contractual
arrangement whereby the Company will employ the Executive on the terms and
conditions set forth in this Agreement, such that the Prior Agreement shall be
superseded and of no further force and effect; and


WHEREAS, the Company wishes to employ the Executive, and the Executive wishes to
accept such employment, on the terms and conditions set forth in this Agreement;
Accordingly, in consideration of the mutual covenants set out herein, and for
other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged by each of the parties hereto, the Company and the Executive
hereby agree as follows:
1.Employment, Duties and Acceptance.


1.1    Employment, Duties. The Company hereby employs the Executive for the Term
(as defined in Section 2.1), to render exclusive and full-time services to the
Company as Chief Executive Officer or in such other executive position as may be
mutually agreed upon by the Company and the Executive, and to perform such
duties as are consistent with such position as may be assigned to the Executive
by the Board of Directors or similar managing entity of the Company (the
"Board"). The Executive shall serve as a Director of the Board and that of any
subsidiary for no additional compensation or benefits.


1.2    Acceptance. The Executive hereby accepts such employment and agrees to
render the services described above. During the Term, the Executive agrees to
serve the Company faithfully and to the best of the Executive's ability, to
devote the Executive's entire business time, energy and skill to such
employment, and to use the Executive's best efforts, skill and ability to
promote the Company's interests. The Executive further agrees to accept
election, and to serve during the Term, as an officer and director of the
Company and of any subsidiary of the Company, without any compensation therefor
other than that specified in this Agreement, if elected to any such position by
the shareholders or by the Board, as the case may be. The Executive hereby
represents and warrants that the Executive is not subject to any other
agreement, including without limitation any agreement not to compete or
confidentiality agreement, which would be violated by the Executive's
performance of services hereunder.


1.3    Location. The duties to be performed by the Executive hereunder shall be
performed primarily at the offices of the Company in Norfolk, Virginia and
Florida, subject to reasonable travel requirements on behalf of the Company.




--------------------------------------------------------------------------------




2.Term of Employment.


2.1    The Term. This Agreement and the term of the Executive's employment under
this Agreement (the "Term") shall become effective as of January 1, 2010 (the
"Effective Date") and will continue for a period of three (3) years from the
Effective Date (the final date of the three (3) year period being referred to
herein as the "Termination Date"), subject to earlier termination pursuant to
Section 4.


2.2    Non-renewal of Term. The Term shall end earlier than the Termination Date
provided in Section 2.1 if sooner terminated pursuant to Section 4. Expiration
of the Term shall not be deemed to be a termination of this Agreement entitling
the Executive to receive severance benefits or any other additional payment
except as provided herein.


3.Compensation; Benefits.


3.1    Salary. As compensation for all services to be rendered pursuant to this
Agreement, the Company agrees to pay the Executive a base salary, payable in
accordance with the Company's normal payroll practices, at the annual rate of
$400,000 less such deductions or amounts to be withheld as required by
applicable law (the "Base Salary"). The Board shall, at least annually, review
the Base Salary, and consider an increase as appropriate, in light of the
circumstances. Any such increased amount shall, from and after the effective
date of the increase, constitute "Base Salary" for purposes of this Agreement.
All monetary references in this Agreement are to U.S. Dollars.


3.2     Incentive Compensation
    
3.2.1    Annual Bonus. The Executive shall be eligible for a performance-based
annual bonus for each fiscal year of the Term (the "Annual Bonus") based on
Consolidated EBITDA thresholds determined by the Board or on any other basis as
determined by the Board in its reasonable discretion. Subject to Section 4
below, an Annual Bonus, if earned in accordance with this Agreement, shall be
paid no later than the fifteenth (15th) day of the third (3rd) month following
the fiscal year with respect to which the Annual Bonus was earned.
Notwithstanding the foregoing, to the extent that Section 162(m) of the Internal
Revenue Code of 1986, as amended (the "Code"), may be applicable, such Annual
Bonus shall be subject to, and contingent upon, such shareholder approval as is
necessary to cause the Annual Bonus to qualify as "performance-based
compensation" under Section 162(m) of the Code and the regulations promulgated
thereunder.


For the purposes of this Agreement, "Consolidated EBITDA" means for any fiscal
year of the Company, consolidated net income for such fiscal year plus, without
duplication and to the extent reflected as a charge in the statement of such
consolidated net income for such fiscal year, the sum of (i) income tax expense,
(ii) interest expense, amortization or write-off of debt discount and debt
issuance costs and commissions (to the extent not already captured in interest
expense), discounts and other fees and charges associated with indebtedness,
(iii) depreciation and amortization expense, (iv) any extraordinary non-cash
expenses or losses, and (v) any costs and expenses incurred in connection with
the compensation of the Chairman of the Board of Directors of the Company, and
minus (x) to the extent included in the statement of such consolidated net
income for such period, the sum of (a) interest income, (b) any extraordinary or
non-recurring income or gains (including, whether or not otherwise includable as
a separate item in the statement of such consolidated net income for such
period, gains on the sales of assets outside of the ordinary course of
business), and (c) income tax credits (to the extent not netted from income tax
expense) and (y) any cash payments made during such period in respect of items
described in clause (iv) above subsequent to the fiscal quarter in which the
relevant non-cash expenses or losses




--------------------------------------------------------------------------------




were reflected as a charge in the statement of consolidated net income, all as
determined on a consolidated basis, all of the foregoing to be determined by the
Board. For the purposes of determining compensation milestones for any fiscal
year pursuant to the terms of the Annual Bonus or the LTIP (defined below),
Consolidated EBITDA will be adjusted by the Board as appropriate for material
acquisitions or dispositions of any business or assets of or by the Company or
its subsidiaries for such fiscal year and thereafter.
3.2.2    Long Term Incentive Plan. From January 1, 2010 to December 31, 2012
(the "LTIP Period"), the Executive shall participate in the Company's Long Term
Incentive Plan ("LTIP"). Pursuant to the terms of the LTIP, the Executive shall
be eligible to receive an award (the "LTIP Award") equal to 7.5% of Cumulative
Consolidated EBITDA earned by the Company in excess of Targeted Cumulative
Consolidated EBITDA. "Targeted Cumulative Consolidated EBITDA" shall have the
meaning set forth on Schedule A attached hereto. "Cumulative Consolidated
EBITDA" means the sum of Consolidated EBITDA earned in each fiscal year during
the LTIP Period. The LTIP Award shall vest on the last day of the LTIP Period,
provided that the Executive is employed with the Company on such date, unless
the Executive is terminated without Cause or resigns for Good Reason prior to
the last day of the LTIP Period, or this Agreement has terminated because of the
death or disability of the Executive prior to the last day of the LTIP Period,
in which case no such requirement shall apply, and Executive shall receive a
pro-rated LTIP Award equal to the LTIP Award multiplied by a fraction, the
numerator of which is the number of days elapsed between the first day of the
LTIP Period and the date of termination of employment, and the denominator of
which is 1095. The LTIP Award (or pro-rated LTIP Award, applicable) shall be
paid in a lump sum to the Executive as soon as practicable following the last
day of the LTIP Period, but in no event on a date that is more than two and a
half months from the last day of the LTIP Period. Notwithstanding the foregoing,
to the extent that Section 162(m) of the Code may be applicable, the LTIP (and
any subsequent Long Term Incentive Plan) shall be subject to, and contingent
upon, such shareholder approval as is necessary to cause the LTIP to qualify as
"performance-based compensation" under Section 162(m) of the Code and the
regulations promulgated thereunder.


3.3    Business Expenses. The Company shall pay or reimburse the Executive for
all reasonable expenses actually incurred or paid by the Executive during the
Term in the performance of the Executive's services under this Agreement, upon
presentation of expense statements or vouchers or such other supporting
information as the Company customarily may require of its officers; provided,
however, that the maximum amount available for such expenses during any period
may be fixed in advance by the Board, and in such event the Board will so notify
the Executive in a timely manner and such maximum shall only apply vis-à-vis the
Executive for expenses incurred after receipt of such notification from the
Board.


3.4    Vacation. The Executive shall be entitled to paid vacation annually to be
taken in accordance with the vacation policy of the Company.


3.5    Fringe Benefits. During the Term, the Executive shall be entitled to all
benefits for which the Executive is eligible under any qualified pension plan,
medical, welfare and other group insurance or fringe benefit plans which the
Company provides from time to time to its executive employees.


3.6    Indemnity. The Company shall indemnify the Executive with respect to any
actions taken or failed to be taken by the Executive after the Effective Date of
the Prior Agreement in the course of her employment with the Company and
consistent with her obligations pursuant to this Agreement to the fullest extent
permitted by applicable law.




--------------------------------------------------------------------------------




4.Termination.


4.1    Death. The Term shall terminate forthwith upon the Executive's death. The
Company shall pay to the Executive's estate: (i) any Base Salary earned but not
paid; (ii) pro-rated Annual Bonus for the year in which termination occurred if
the Executive would have been eligible to receive such bonus hereunder
(including due to satisfaction by the Company of performance milestones) had the
Executive been employed at the time such Annual Bonus is normally paid, which
pro-rated Annual Bonus will be paid at the time and in the manner such Annual
Bonus is paid to other executives, (iii) Annual Bonus for the year prior to the
year in which the Executive is so terminated if at the time of termination the
Executive has earned an Annual Bonus payment for such prior year and has not yet
been paid due to such termination, which prior year Annual Bonus will be paid at
the time and in the manner such prior year Annual Bonus is paid to other
executives; and (iv) a pro rated LTIP award, pursuant to Section 3.2.2 hereof.
The Executive shall have no further rights to any compensation (including any
Base Salary or Annual Bonus) or any other benefits under this Agreement except
as may otherwise be permitted under the terms of the Company's benefit plans or
as required by law.


4.2    Disability. If, during the Term the Executive is unable to perform her
duties hereunder due to a physical or mental incapacity for a period of six (6)
consecutive months within any twelve (12) month period (hereinafter a
"Disability"), the Company shall have the right at any time thereafter to
terminate the Term upon sending written notice of termination to the Executive.
If the Company elects to terminate the Term by reason of Disability, the Company
shall pay to the Executive promptly after the notice of termination: (i) any
Base Salary earned but not paid; (ii) pro-rated Annual Bonus for the year in
which termination occurred if the Executive would have been eligible to receive
such bonus hereunder (including due to satisfaction by the Company of
performance milestones) had the Executive been employed at the time such Annual
Bonus is normally paid, which pro-rated Annual Bonus will be paid at the time
and in the manner such Annual Bonus is paid to other executives, (iii) Annual
Bonus for the year prior to the year in which the Executive is so terminated if
at the time of termination the Executive has earned an Annual Bonus payment for
such prior year and has not yet been paid such due to such termination, which
prior year Annual Bonus will be paid at the time and in the manner such prior
year Annual Bonus is paid to other executives and (iv) a pro rated LTIP award,
pursuant to Section 3.2.2 hereof. The Executive shall have no further rights to
any compensation (including any Base Salary or Annual Bonus) or any other
benefits under this Agreement except as may otherwise be permitted under the
terms of the Company's benefit plans or as required by law.


4.3    Cause. The Company may at any time by written notice to the Executive
terminate the Term for "Cause" (as defined below) and, upon such termination,
this Agreement shall terminate and the Executive shall be entitled to receive no
further amounts or benefits hereunder, except for any Base Salary earned but not
paid prior to such termination as otherwise permitted under the terms of the
Company's benefit plans or as required by law. For the purposes of this
Agreement, "Cause" means: (i) continued willful neglect by the Executive of the
Executive's material duties hereunder, (ii) conviction of the Executive of any
felony or any lesser crime or offense involving the property of the Company or
any of its subsidiaries or affiliates, (iii) willful misconduct by the Executive
in connection with the performance of any material portion of the Executive's
duties hereunder, (iv) commission of any act of fraud, personal dishonesty,
disloyalty or defalcation that has a material adverse effect on the Company, or
willful usurpation of a Company opportunity, (v) any act that has a material
adverse effect upon the reputation of and/or the public confidence in the
Company, or (vi) failure to comply with a reasonable order, policy or rule that
constitutes material insubordination to the Board.


4.4    Termination by Company without Cause. If the Executive's employment is
terminated by the Company without Cause (other than by reason of death or
Disability), the Executive shall




--------------------------------------------------------------------------------




receive: (i) as severance pay, an amount equal to Base Salary through the later
of (x) the three (3)-year anniversary of the Effective Date or (y) the one
(1)-year anniversary of the date of termination (such applicable period, the
"Severance Period"), payable ratably in accordance with the Company's normal
payroll practices, (ii) continuation for a 12-month period following the date of
termination of employment of group health plan benefits to the extent authorized
by and consistent with 29 U.S.C. § 1161 et seq. (commonly known as "COBRA"),
with the cost of the regular premium for such benefits shared in the same
relative proportion by the Company and the Employee as in effect on the date of
termination, (iii) pro-rated Annual Bonus for the year in which termination
occurred if the Executive would have been eligible to receive such bonus
hereunder (including due to satisfaction by the Company of performance
milestones) had the Executive been employed at the time such Annual Bonus is
normally paid, which pro-rated Annual Bonus will be paid at the time and in the
manner such Annual Bonus is paid to other executives, and (iv) Annual Bonus for
the year prior to the year in which the Executive is so terminated if at the
time of termination the Executive has earned an Annual Bonus payment for such
prior year and has not yet been paid such due to such termination, which prior
year Annual Bonus will be paid at the time and in the manner such prior year
Annual Bonus is paid to other executives. The Executive shall have no further
rights to any compensation (including any Base Salary or Annual Bonus) or any
other benefits under this Agreement except as may otherwise be permitted under
the terms of the Company's benefit plans or as required by law.


4.5    Termination by Executive. The Executive is required to provide the
Company with thirty (30) days' prior written notice of termination to the
Company. Upon termination of employment by the Executive for other than Good
Reason, the Executive shall receive any Base Salary earned but not paid prior to
such termination and shall have no further rights to any compensation (including
any Base Salary or Annual Bonus) or any other benefits under this Agreement
except as may otherwise be permitted under the terms of the Company's benefit
plans or as required by law.


4.6    Good Reason. The Executive may elect at any time during the Term to
terminate her employment with the Company for Good Reason (following ten (10)
days prior written notice delivered to the Company detailing the circumstances
constituting Good Reason). "Good Reason" shall mean a material breach by the
Company of its obligations under this Agreement. Upon termination by the
Executive for Good Reason, the Executive shall be entitled to receive the same
payments as if the Executive had been terminated by the Company without Cause as
set forth in Section 4.4 of the Agreement.


4.7    Release. Notwithstanding any other provision of this Agreement to the
contrary, the Executive acknowledges and agrees that any and all payments, other
than payment of any accrued and unpaid Base Salary, to which the Executive is
entitled under this Section 4 are conditioned upon and subject to the
Executive's execution of a general waiver and release, in a form mutually
acceptable to the parties, of all claims except for such matters covered by the
provisions of this Agreement which expressly survive the termination of this
Agreement, including but not limited to the indemnification set forth in Section
3.6. Notwithstanding anything to the contrary, the severance payments and
benefits are conditioned on the Executive's execution, delivery and
nonrevocation of the general waiver and release of claims within fifty-five days
following the Executive's termination of employment (the "Release Condition").
Payments and benefits will commence five business days after the Release
Condition is satisfied.


5.Protection of Confidential Information; Restrictive Covenants.


5.1    From the Effective Date, the Company will share with Executive
confidential and trade secret information regarding not only the Company but
also its subsidiaries and affiliates. In view of the fact that the Executive's
work for the Company will bring the Executive into close contact with many




--------------------------------------------------------------------------------




confidential affairs and information of the Company not readily available to the
public, including, without limitation, trade secret information and plans for
future developments, the Executive agrees:
5.1.1    To keep and retain in the strictest confidence all confidential matters
of the Company, including, without limitation, "know how", trade secrets,
customer lists, pricing policies, operational methods, technical processes,
formulae, inventions and research projects, other business affairs of the
Company, and any information whatsoever concerning any director, officer,
employee, shareholder, partner, customer or agent of the Company or their
respective family members learned by the Executive heretofore or hereafter, and
not to disclose them to anyone outside of the Company, either during or after
the Executive's employment with the Company, except in the course of performing
the Executive's duties hereunder or with the Company's express written consent.
The foregoing prohibitions shall include, without limitation, directly or
indirectly publishing (or causing, participating in, assisting or providing any
statement, opinion or information in connection with the publication of) any
diary, memoir, letter, story, photograph, interview, article, essay, account or
description (whether fictionalized or not) concerning any of the foregoing,
publication being deemed to include any presentation or reproduction of any
written, verbal or visual material in any communication medium, including any
book, magazine, newspaper, theatrical production or movie, or television or
radio programming or commercial; and
5.1.2    To deliver promptly to the Company on termination of the Executive's
employment by the Company, or at any time the Company may so request, all
memoranda, notes, records, reports, manuals, drawings, blueprints and other
documents (and all copies thereof), including data stored in computer memories
or on other media used for electronic storage or retrieval, relating to the
Company's business and all property associated therewith, which the Executive
may then possess or have under the Executive's control, and not retain any
copies, notes or summaries.
5.2    In support of Executive's commitments to maintain the confidentiality of
the Company's confidential and trade secret information, (i) during the Term,
and (ii) until the expiration of the Severance Period, as applicable, or
otherwise the date which is twelve (12) months following termination of the
Executive's employment for any reason, the Executive shall not, in the United
States or in any other jurisdiction where the Company may then do business: (a)
directly or indirectly, enter the employ of, or render any services to, any
person, firm or corporation engaged in any business directly competitive with
the business of the Company or of any of its respective subsidiaries; (b) engage
in such business on the Executive's own account; and the Executive shall not
become interested in any such business, directly or indirectly, as an
individual, partner, shareholder of more than five percent of the outstanding
shares, director, officer, principal, agent, employee, trustee, consultant, or
in any other relationship or capacity; (c) directly or indirectly, solicit,
encourage or cause any client, customer or supplier of the Company to cease
doing business with the Company, or to reduce the amount of business such
client, customer or supplier does with the Company or (d) directly or
indirectly, solicit or encourage to cease to work with the Company, or directly
or indirectly hire, any person who is an employee of or consultant then under
contract with the Company or who was an employee of or consultant then under
contract with the Company within the six (6) month period preceding such
activity without the Company's written consent.
5.3    For purposes of Section 5 of this Agreement, the term "Company" includes
the Company and its subsidiaries.
6.    Remedies for Breach of Section 5.


6.1    If the Executive commits a breach, or threatens to commit a breach, of
any of the provisions of Section 5 hereof, the Company shall have the following
rights and remedies:




--------------------------------------------------------------------------------




6.2    The right and remedy to have the provisions of this Agreement
specifically enforced by any court or tribunal having equity jurisdiction, it
being acknowledged and agreed that any such breach or threatened breach will
cause irreparable injury to the Company and that money damages will not provide
an adequate remedy to the Company.


6.3    In addition to any other remedy which may be available (i) at law or in
equity, or (ii) pursuant to any other provision of this Agreement, the payments
by the Company of Base Salary and the regular premium for group health benefits
pursuant to Section 4.4 will cease as of the date a determination has been made
by a court of competent jurisdiction that a violation has occurred, subject to
applicable law. In addition, if the Executive breaches any of the covenants
contained in Section 5 and the Company obtains injunctive relief with respect
thereto, the period during which the Executive is required to comply with that
particular covenant shall be extended by the same period that the Executive was
in breach of such covenant prior to the effective date of such injunctive
relief.


6.4    If any of the covenants contained in Section 5 or any part thereof,
hereafter are held by a court to be invalid or unenforceable, the same shall not
affect the remainder of the covenant or covenants, which shall be given full
effect, without regard to those portions found invalid.


6.5    If any of the covenants contained in Section 5, or any part thereof, are
held to be unenforceable because of the duration of such provision or the area
covered thereby, the parties agree that the court making such determination
shall have the power to reduce the duration and/or area of such provision and,
in its reduced form, said provision shall then be enforceable.


7.    Non-Disparagement.    The Executive agrees (whether during or after the
Executive's employment with the Company) not to issue, circulate, publish or
utter any false or disparaging statements, remarks or rumors about the Company
or its affiliates or the officers, directors, managers, customers, or
shareholders of the Company or its affiliates, unless giving truthful testimony
under subpoena or as otherwise required by law. The Company agrees not to and
shall not authorize, direct or encourage any of its officers, directors,
employees, partners or shareholders to issue, circulate, publish or utter any
false or disparaging statements, remarks or rumors about the Executive or in any
way impugn Executive's reputation.


8.    Inventions and Patents.
            
8.1    The Executive agrees that all processes, technologies and inventions
(collectively, "Inventions"), including new contributions, improvements, ideas
and discoveries, whether patentable or not, conceived, developed, invented or
made by her during the Term shall belong to the Company, provided that such
Inventions grew out of the Executive's work with the Company or any of its
subsidiaries or affiliates, are related in any manner to the business
(commercial or experimental) of the Company or any of its subsidiaries or
affiliates or are conceived or made on the Company's time or with the use of the
Company's facilities or materials. The Executive shall further: (a) promptly
disclose such Inventions to the Company; (b) assign to the Company, without
additional compensation, all patent and other rights to such Inventions for the
United States and foreign countries; (c) sign all papers necessary to carry out
the foregoing; and (d) give testimony in support of the Executive's
inventorship.


8.2    If any Invention is described in a patent application or is disclosed to
third parties, directly or indirectly, by the Executive within six (6) months
after the termination of the Executive's employment by the Company, it is to be
presumed that the Invention was conceived or made during the Term.




--------------------------------------------------------------------------------




8.3    The Executive agrees that the Executive will not assert any rights to any
Invention as having been made or acquired by the Executive prior to the date of
this Agreement, except for Inventions, if any, disclosed to the Company in
writing prior to the date hereof.


9.    Intellectual Property.
    
9.1    The Company shall be the sole owner of all the products and proceeds of
the Executive's services hereunder, including, but not limited to, all
materials, ideas, concepts, formats, suggestions, developments, arrangements,
packages, programs and other intellectual properties that the Executive may
acquire, obtain, develop or create in connection with her employment during the
Term, free and clear of any claims by the Executive (or anyone claiming under
the Executive) of any kind or character whatsoever (other than the Executive's
right to receive payments hereunder). The Executive shall, at the request of the
Company, execute such assignments, certificates or other instruments as the
Company may from time to time deem necessary or desirable to evidence,
establish, maintain, perfect, protect, enforce or defend its right, title or
interest in or to any such properties.


10.    Notices.


10.1    All notices, requests, consents and other communications required or
permitted to be given hereunder shall be in writing and shall be deemed to have
been duly given if delivered personally, sent by overnight courier or mailed
first class, postage prepaid, by registered or certified mail (notices mailed
shall be deemed to have been given on the date mailed), as follows (or to such
other address as either party shall designate by notice in writing to the other
in accordance herewith):


If to the Company, to:
Faneuil, Inc.
2 Eaton Street, Suite 1007
Hampton, VA 22669    
If to the Executive, to:
Anna Van Buren
9671 25th Bay
Norfolk, VA


11.    Governing Law; Dispute Resolution.


11.1    This Agreement shall be governed by and construed in accordance with the
laws of the State of New York without regard to conflicts of laws provisions.
Any controversy or claim arising out of or relating to Section 5 of this
Agreement (or the breach thereof) shall be resolved by an action commenced in
the United States District Court for the Southern District of New York or the
State Court of New York if that court lacks subject matter jurisdiction;
additionally each of the parties hereto specifically waives any objection that
it may otherwise have to the jurisdiction or venue of any such courts or that
such courts are an inconvenient forum and acknowledges that service of process
may be made by prepaid certified mail or overnight courier delivery of a copy
thereof to the addresses stated in Section 10 above.






--------------------------------------------------------------------------------




12.    General.


12.1    Continuation of Employment. Unless the parties otherwise agree in
writing, continuation of the Executive's employment with the Company beyond the
expiration of the Term shall be deemed an employment at will and shall not be
deemed to extend any of the provisions of this Agreement, and Executive's
employment may thereafter be terminated "at will" by the Executive or the
Company.
12.2    Headings. The section headings contained herein are for reference
purposes only and shall not in any way affect the meaning or interpretation of
this Agreement.
12.3    Entire Agreement. This Agreement sets forth the entire agreement and
understanding of the parties relating to the Executive's employment by the
Company, and supersedes all prior agreements, arrangements and understandings,
written or oral, relating to the Executive's employment by the Company or any of
its affiliates, including but not limited to the Prior Agreement. No
representation, promise or inducement has been made by either party that is not
embodied in this Agreement, and neither party shall be bound by or liable for
any alleged representation, promise or inducement not so set forth.
12.4    Assignment. This Agreement, and the Executive's rights and obligations
hereunder, may not be assigned by the Executive. The Company may assign its
rights, together with its obligations, hereunder to third parties in connection
with any sale, transfer or other disposition of all or substantially all of the
business or assets of the Company; in any event the obligations of the Company
hereunder shall be binding on its successors or assigns, whether by merger,
consolidation or acquisition of all or substantially all of its business or
assets.
12.5    Waiver. This Agreement may be amended, modified, superseded, canceled,
renewed or extended and the terms or covenants hereof may be waived, only by a
written instrument executed by all of the parties hereto, or in the case of a
waiver, by the party waiving compliance. The failure of either party at any time
or times to require performance of any provision hereof shall in no manner
affect the right at a later time to enforce the same. No waiver by either party
of the breach of any term or covenant contained in this Agreement, whether by
conduct or otherwise, in any one or more instances, shall be deemed to be, or
construed as, a further or continuing waiver of any such breach, or a waiver of
the breach of any other term or covenant contained in this Agreement.        
12.6    Survival. To the extent necessary to give effect to such provisions, the
provisions of this Agreement (including without limitation, Sections 5, 6, 7, 8,
and 9 hereof) shall survive the termination hereof, whether such termination
shall be by expiration of the Term or otherwise. This Section 12.6 imposes no
additional obligations and/or restrictions on the Executive other than those set
forth in this Agreement.
12.7    Formalities; Authorization. All corporate formalities necessary to make
this Agreement a binding agreement of the Company have been undertaken and
approved. When executed and delivered on behalf of the Company, it shall be
bound thereby, and the execution, delivery and performance of this Agreement are
fully and duly authorized, and not prohibited by any law, rule, regulation,
resolution, contract, court or administrative order or decree to which the
Company is a party, or by which it is bound. The person executing this Agreement
on behalf of the Company represents and warrants that he or she is fully
authorized to do so.
12.8    Facsimile; Counterparts. This Agreement may be executed by facsimile and
in any number of counterparts, each of which shall be deemed an original but all
of which together shall constitute one and the same instrument.




--------------------------------------------------------------------------------




13.    Subsidiaries and Affiliates.


13.1    As used herein, the term "subsidiary" shall mean any corporation or
other business entity controlled directly or indirectly by the corporation or
other business entity in question, and the term "affiliate" shall mean and
include any corporation or other business entity directly or indirectly
controlling, controlled by or under common control with the corporation or other
business entity in question.


14.    Section 409A.


14.1    This Agreement is intended to satisfy the requirements of Section 409A
of the Code ("Section 409A") with respect to amounts, if any, subject thereto
and shall be interpreted and construed and shall be performed by the parties
consistent with such intent. If either party notifies the other in writing that
one or more or the provisions of this Agreement contravenes any Treasury
Regulations or guidance promulgated under Section 409A or causes any amounts to
be subject to interest, additional tax or penalties under Section 409A, the
parties shall agree to negotiate in good faith to make amendments to this
Agreement as the parties mutually agree, reasonably and in good faith are
necessary or desirable, to (i) maintain to the maximum extent reasonably
practicable the original intent of the applicable provisions without violating
the provisions of Section 409A or increasing the costs to the Company of
providing the applicable benefit or payment and (ii) to the extent possible, to
avoid the imposition of any interest, additional tax or other penalties under
Section 409A upon the parties.


14.2    To the extent the Executive would otherwise be entitled to any payment
or benefit under this Agreement, or any plan or arrangement of the Company or
its affiliates, that constitutes a "deferral of compensation" subject to Section
409A and that if paid during the six (6) months beginning on the date of
termination of the Executive's employment would be subject to the Section 409A
additional tax because the Executive is a "specified employee" (within the
meaning of Section 409A and as determined by the Company), the payment or
benefit will be paid or provided to the Executive on the earlier of the first
day following the six (6) month anniversary of the Executive's termination of
employment or death.


14.3    Any payment or benefit due upon a termination of the Executive's
employment that represents a "deferral of compensation" within the meaning of
Section 409A shall be paid or provided to the Executive only upon a "separation
from service" as defined in Treas. Reg. § 1.409A-1(h). Each payment made under
this Agreement shall be deemed to be a separate payment for purposes of Section
409A. Amounts payable under this Agreement shall be deemed not to be a "deferral
of compensation" subject to Section 409A to the extent provided in the
exceptions in Treasury Regulation §§ 1.409A-1(b)(4) ("short-term deferrals") and
(b)(9) ("separation pay plans," including the exception under subparagraph
(iii)) and other applicable provisions of Treasury Regulation § 1.409A-1 through
A-6.


14.4    Notwithstanding anything to the contrary in Agreement, any payment or
benefit under this Agreement or otherwise that is exempt from Section 409A
pursuant to Treasury Regulation § 1.409A-1(b)(9)(v)(A) or (C) (relating to
certain reimbursements and in-kind benefits) shall be paid or provided to the
Executive only to the extent that the expenses are not incurred, or the benefits
are not provided, beyond the last day of the second calendar year following the
calendar year in which the Executive's "separation from service" occurs; and
provided further that such expenses are reimbursed no later than the last day of
the third calendar year following the calendar year in which the Executive's
"separation from service" occurs. To the extent any indemnification payment,
expense reimbursement or the provision of any in-kind benefit is determined to
be subject to Section 409A (and not exempt pursuant to the prior sentence or
otherwise), the amount of any such indemnification payment or expenses eligible
for reimbursement, or the provision of any in-kind benefit, in one calendar year
shall not affect the indemnification payment or




--------------------------------------------------------------------------------




provision of in-kind benefits or expenses eligible for reimbursement in any
other calendar year (except for any life-time or other aggregate limitation
applicable to medical expenses), and in no event shall any indemnification
payment or expenses be reimbursed after the last day of the calendar year
following the calendar year in which the Executive incurred such indemnification
payment or expenses, and in no event shall any right to indemnification payment
or reimbursement or the provision of any in-kind benefit be subject to
liquidation or exchange for another benefit."




--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.




FANEUIL, INC.






By:         
Name:
Title:




EXECUTIVE




    
Anna Van Buren




--------------------------------------------------------------------------------






Schedule A


Targeted Cumulative Consolidated EBITDA




Targeted Consolidated EBITDA for 2010
$7,500,000
Targeted Consolidated EBITDA for 2011
$7,500,000
Targeted Consolidated EBITDA for 2012
$7,500,000
Targeted Cumulative Consolidated EBITDA
$22,500,000









